                                81,7(' 67$7(6 ',675,&7 &2857
                                            IRU WKH
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV 0LWURQ 7HUU\                                                     'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: /LQZRRG ( .LQJ 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI 0LWURQ 7HUU\ ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR 'LVWULEXWLRQ
RI D 4XDQWLW\ RI +HURLQ LQ YLRODWLRQ RI  86&   D DQG  E  &  ZDV VHQWHQFHG E\ WKH
+RQRUDEOH /RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH RQ $XJXVW   WR WKH FXVWRG\ RI WKH %XUHDX RI
3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW
EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV

    0LWURQ 7HUU\ ZDV UHOHDVHG IURP FXVWRG\ RQ $XJXVW   DW ZKLFK WLPH WKH WHUP RI VXSHUYLVHG
UHOHDVH FRPPHQFHG

    2Q 1RYHPEHU   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI PDULMXDQD
7HUU\¶V VXSHUYLVLRQ ZDV FRQWLQXHG ZLWKRXW PRGLILFDWLRQ

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

    2Q 'HFHPEHU   DQG 'HFHPEHU   7HUU\ VXEPLWWHG XULQH VSHFLPHQV ZKLFK DJDLQ UHWXUQHG
SRVLWLYH IRU WKH XVH RI PDULMXDQD 7KH GHIHQGDQW LV FXUUHQWO\ SDUWLFLSDWLQJ LQ RXU GLVWULFW¶V 6XUSULVH
8ULQDO\VLV 3URJUDP DQG KH ZDV UHIHUUHG IRU WUHDWPHQW RSWLRQV WKURXJK 'D\PDUN 6HUYLFHV +HQGHUVRQ
1RUWK &DUROLQD 7KLV RIILFHU KDV HQFRXUDJHG WKH GHIHQGDQW WR H[SORUH DYDLODEOH LQWHQVLYH WUHDWPHQW RSWLRQV
WR JDLQ VLJQLILFDQW DEVWLQHQFH VNLOOV IRU FRPEDWWLQJ KLV FRQWLQXHG LOOHJDO GUXJ DEXVH 7R DGGUHVV WKLV UHFHQW
QRQFRPSOLDQW EHKDYLRU DQG WR PRWLYDWH 7HUU\¶V FRQVLGHUDWLRQ RI EHWWHU OLIH GHFLVLRQV ZH DUH
UHFRPPHQGLQJ WKDW WKH GHIHQGDQW EH FRQILQHG IRU D SHULRG RI  GD\V LQ FXVWRG\

    7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO EH FRQILQHG LQ WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D SHULRG RI  GD\V DV
      DUUDQJHG E\ WKH SUREDWLRQ RIILFH DQG VKDOO DELGH E\ DOO UXOHV DQG UHJXODWLRQV RI WKH GHVLJQDWHG
      IDFLOLW\

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW
0LWURQ 7HUU\
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 


5HYLHZHG DQG DSSURYHG                            , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                  LV WUXH DQG FRUUHFW


V0LFKDHO & %ULWWDLQ                            V/LQZRRG ( .LQJ
0LFKDHO & %ULWWDLQ                               /LQZRRG ( .LQJ
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                86 3UREDWLRQ 2IILFHU
                                                   1HZ %HUQ $YHQXH 5RRP 
                                                  5DOHLJK 1& 
                                                  3KRQH 
                                                  ([HFXWHG 2Q -DQXDU\  


                                     25'(5 2) 7+( &2857

                                7th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB              January
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
